DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, “the listener” recited on line 3, lacks clear antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20210168549 A1) in view of Seefeldt (US 20200351606 A1).
Regarding claim 1, Nakano discloses an electronic apparatus (Fig. 5B), comprising:
a signal processor configured to process a sound signal (not explicitly shown, but inherently included to generate Rin and Lin in Fig. 8); and
a processor configured to
acquire positional information of a speaker that outputs sound (50; with the layout as shown in Fig. 1B or 14, e.g., the positional information of the speakers SPL and SPR relative to the user is indirectly determined when the user’s position is detected; see also [0043], [0069]),
perform (by 10) a first correction so that a sound image of the sound signal has a predetermined reference spatial acoustic characteristic (user’s position relative to the speakers as shown Fig. 9) based on the acquired positional information of the speaker 
perform (by 20) a second correction so that the sound image of the sound signal on which the first correction is performed has a target spatial acoustic characteristic ([0058], cancelling the effect of HRTF in a reproduction sound field).
The structure of “a processor” recited in claim 1 also broadly read on elements 10 and 20 in Nakano for performing the first correction and element 30 for performing the second correction ([0041], [0067]; the trans-aural sound effect even if the user is deviated from the service area).
Nakano fails to show that the positional information is acquired based on the processed sound signal. Nakano teaches an image apparatus. However, as one skilled in the art would have recognized, the transfer functions (Fig. 9) and the angle (A or B in Fig. 1A or 1B) define the positional relationship between the user and the speakers (2 distinct points in space, the sound path from point A to point B) relative to each other, not just the user alone (a single point in space, not a sound path). Therefore, the transfer functions and the angle could be determined by (1) measuring the user’s position while the speakers are fixed at their locations (speaker’s position as a reference point), or (2) measuring the speakers’ position from the point of view of the user (the user’s position as the reference point) without generating any unexpected result. Similar to Nakano, Seefeldt teaches a device for rendering virtual audio based on the loudspeakers’ positions relative to the user (abstract, Fig. 2, e.g.). Seefeldt teaches that the positional information of the speaker in a sound field with a plurality of speakers (Figs. 7s) is acquired through the processed sound signal (detected by microphone; 
Regarding claim 2, Nakano shows that  the processor is configured to select a head transfer function corresponding to the acquired positional information of the speaker , derive a cross talk canceller function equations that cancels an interference of each channel of the sound signal using the selected head transfer function ([0073]), and perform the first correction on the sound signal using the derived cross talk canceller function matrix (Fig. 11, [0056], [0059]). Nakano fails to explicitly show a transfer function is selected from a database and a cross talk canceller function matrix. However, one skilled in the art would have recognized that a transfer function utilized in the filters in Fig. 11 is not a random transfer function, it is based on the sound path from the speaker at a specific position to a user at another specific position. Measuring a transfer function at each specific combination of speaker’s position and user’s position takes time and resource. Nakano suggests performing measurement in advance ([0050]). Seefeldt teaches a database stored plural HRTFs and the appropriate one would be selected ([0030]). Matrix is used to solve a system of equations. Similar to Nakano, Seefeldt also provides an illustration of the sound received at each ear is based on a direct sound path from one speaker and a cross sound path from another 
Regarding claim 3, Nakano teaches that the selected head transfer function comprises a head transfer function of a directional path through which a sound wave output from the speaker reaches measuring points corresponding to both ears of a listener, and a head transfer function of a crosstalk path (see Fig. 9).
Regarding claim 4, Nakano teaches the processor performs the first correction for convolving the derived cross talk canceller function matrix with the sound signal (by FIR, [0056]).
Regarding claim 5, Nakano teaches that the sound signal having the reference spatial acoustic characteristic has the sound image positioned at a reference point within a head of a listener (Fig. 1A and 1B. the vertex is within the head).
Regarding claim 6, in view of discussion with respect to claims 2 and 4, the modified Nakano teaches the processor selects a head transfer function corresponding to a predetermined target point from a database, and
performs the second correction for processing the selected head transfer function with the sound signal on which the first correction is performed.
Nakano fails to show that the second correction performs convolution. Since the trans-aural system filtering unit utilizes FIRs with the selected HRTF ([0056]), it would 
Regarding claims 7 and 8, Nakano teaches the sound signal having the target spatial acoustic characteristic has the sound image extended to a target point outside a head of a listener (virtual speaker is outside of the user’s head, see Fig. 7, 12 or 14).
Regarding claim 9, the combination of Nakano and Seefeldt meets the claimed limitation. Seefeldt teaches a detector configured to detect a movement of the listener ([0026] suggests that the invention is able to solve the problem when the user moves;  e.g.), wherein the processor is configured to identifies a position of the listener based on the detection result of the detector ([0124], [0129]), reacquires the positional information of the speaker indicating a position relative to the identified position of the listener (due to the movement of the user’s movement, the angle formed by the speakers and the user is reacquired), and performs the first correction and the second correction on the sound signal based on the reacquired positional information of the speaker.
	Claims 10-15 correspond to claims 1-8 discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654